﻿88.	 Mr. President, on behalf of the Chairman and the Government of the Supreme Military Council of Ghana I must first of all congratulate you most warmly on your election to the presidency of this Assembly. This session has come at a critical time in the history of the United  Nations, when the strength and purpose of our Organization will be tested, particularly in the next few weeks. But we have no doubt that the diplomatic skill, competence and tact which have characterized your distinguished career in the service of your country will be employed in conducting the affairs of this Assembly. By 'this election the international community represented .here not only gives recognition to your personal merit but also does honour to your country and its great leader, Marshal Tito. As you are aware, we in Ghana have for many years enjoyed cordial relations with Yugoslavia and have always held its leader in the highest esteem as a founding member and mentor of the non-aligned movement. Marshal Tito's singular association with this movement is well known. If the concept of non-alignment has today secured international recognition and respect, we in Ghana believe, as indeed many others have confirmed, that this is due in large measure to his conviction, interest and perseverance. The election of Yugoslavia to the presidency of the General Assembly for this session undoubtedly gives recognition to this fact and in a way reflects honour on the non-aligned world in general.
89.	I also join previous speakers in expressing to Mr. Hamilton Amerasinghe the Ghanaian Government's deep appreciation of his excellent and devoted service to the United Nations General Assembly throughout the past year. Our gratitude also goes to the indefatigable Secretary- General, Mr. Kurt Waldheim, and his staff, who in various capacities in the past year have served the interest of humanity with sincerity and dedication.
90.	It is indeed a happy event that at the current session we welcome the admission of the Socialist Republic of Viet Nam and the Republic of Djibouti to membership in our Organization.
91.	On the happy occasion of the admission of Viet Nam, therefore, the delegation of Ghana salutes its Government and people. Ghana has no doubt whatsoever that in assuming its rightful place in the United Nations the Socialist Republic of Viet Nam will make an invaluable contribution to the Organization's understanding of third- world aspirations as well as to the promotion of peace and stability in the world. The Government and people of Ghana look forward to most fruitful and lasting cooperation with the Vietnamese people and Government.
92.	Similarly, the admission of Djibouti to the United Nations gives particular satisfaction to the Government and people of Ghana, for it sets the seal on what has been the latest triumph of the liberation movement in Africa.
93.	It was only in March this year that the Government of the Supreme Military Council of Ghana played host in Accra to a round-table conference on Djibouti sponsored by the OAU—an event that brought the various leaders of the then colonial Territory together in preparation for independence from France. My personal knowledge of and association with the tremendous difficulties involved in the final stages of the negotiations in Accra make our joy at the admission of Djibouti all the more sincere. It is with all sincerity that I express in the name of the Government of Ghana the hope that the independence won by Djibouti will continue to be jealously guarded by all parties concerned. We are happy that for Djibouti there will now be added to the safeguards of OAU membership the invaluable protection of the United Nations Charter.
94.	Our struggle against colonial domination, racism and racial bigotry in southern Africa still rages and political events in that part of our continent since the thirty-first session of the General Assembly make us all the more convinced that our cause is just. We have proclaimed in the past and wish to reiterate today our total rejection of apartheid and other forms of colonialism and racial inequality. Our uncompromising stand against these socio-political evils is made not because we are black, for justice and equality are not denied only to the black race, but because the practice of these evils constitutes a grave threat to international peace and security.
95.	It is precisely because of this threat to peace that any constructive initiatives aimed at peaceful solutions in the  region would be welcome. At the same time, until there is a guarantee of the success of these initiatives, we will continue to support the armed struggle against apartheid, colonialism and racial oppression as the surest means of achieving victory over forces that have for too long deprived our people of their legitimate rights.
96.	The situation in Zimbabwe has recently taken on a new dimension, through the publication of the British proposals for a rapid transition to independence and majority rule in the Territory. Even though we have reserved our position on certain aspects of the proposals, we in Ghana have no intention of obstructing the Anglo- American initiatives. We are compelled, however, to remind the British Government of the grave resp9nsibility that it bears for the complete decolonization of Zimbabwe.
97.	It is our hope that the Territory will see a smooth transition to freedom and independence without being subjected to such a reign of terror and anarchy as characterized the birth of the independent Congo in the 1960s. Should any such degeneration set in, Ghana will give its fullest support to the United Nations Security Council in taking firm action, including action under Article 42 of Chapter VII of the Charter, to ensure that the Territory becomes independent on the basis of majority rule.
98.	On the question of Namibia, our stand is equally firm. As we are all aware, the decisions taken by the United Nations on the Territory and the advice given to Vorster have throughout the years been scorned by the South African regime. Today, the plight of the Namibian people is no better than it was a year ago when this Assembly last discussed the problem. We are thus compelled to declare that, in spite of the initiatives of the West to find a lasting solution to the situation in Namibia, we will continue to give SWAPO our fullest support in its fight against the South African administration until we are convinced that majority rule is guaranteed for the people of the Territory.
99.	Since the thirty-first session of the General Assembly, the world has been gravely disturbed by the developments, as publicized in the press, concerning the nuclear programme of South Africa It is indeed ironical that while the international community is concerned about the dangerous proliferation of nuclear weapons that threatens our security and civilization, some of the States Members of our Organization should place their knowledge and personnel at the disposal of South Africa to develop a nuclear capability. This is indeed a terrifying prospect about which we cannot remain silent or condone. We are compelled by this development to raise our voice in utter condemnation of those Western Powers which, through this collaboration, have helped place the security of the African continent in serious jeopardy.
100.	Since the last session of the General Assembly, the United Nations has sponsored two very important meetings on southern Africa. I refer, of course, to the International Conference in Support of the Peoples of Zimbabwe and Namibia, held in Maputo in May 1977, and the World Conference for Action against Apartheid, which took place in Lagos in August 1977. In particular, the Maputo Declaration and its Programme of Action contain significant recommendations, to which we call the General Assembly's special attention, on the international community's moral and legal duty to correct the political injustices and racial inequalities prevailing in southern Africa.
101.	Secondly, the World Conference for Action against Apartheid, held in Lagos recently, adopted a Declaration which might serve as our charter for the final onslaught on apartheid. In addition, the same Conference made recommendations to the international community as to how this system could be eliminated. The Ghana delegation wishes to reiterate its acceptance of the Declaration and pledges support for the recommendations. We would have preferred them to go further than they do, but we accept the resulting consensus as a point of departure, and hope that the reservations made on it by some Western Powers will be withdrawn in good time. We are prepared in the meantime to work hand in hand with all countries on the basis of the two documents for the total eradication of apartheid and political subjugation. Let us hope that this session will advance the anti-apartheid cause beyond the position so far achieved in these documents.
102.	As far as South Africa itself is concerned, nothing significant has occurred in the last 12 months to alter our resolve against the apartheid system and all its related injustices. On the contrary, we salute the black majority, particularly the schoolchildren of Soweto, whose determined efforts have testified eloquently to the non- acceptability, to them and to mankind, of the Fascist rule of the majority by a racist minority
103.	In this regard, the proposed constitutional changes recently announced by the Republic deserve the close and serious attention of this Assembly In our view, the move to continue to exclude the black majority from parliament, even though some representation will be accorded the Coloured population, is one more subterfuge of the South African administration to further enslave the black majority politically and economically. Little wonder then that even the Coloureds have rejected the proposal. We feel morally bound to denounce the so-called constitutional proposals. We therefore call upon this Assembly to deliver the moral verdict of our common conscience.
104.	It is indeed a matter of happy coincidence for my delegation that our statement in this Assembly should fall on the Day of Solidarity with South African Political Prisoners. On behalf of the Government of Ghana, and on my own behalf, therefore, I wish to convey our warmest felicitations to the struggling people of South Africa on the occasion of this anniversary. Even though the fight against apartheid and minority rule has entered a crucial phase, we in Ghana are not daunted. We share with our brothers and sisters today the hope that our cause will be victorious over those of racism and racial discrimination.
105.	At this stage, permit me to pay the Ghana delegation's tribute to the memory of our comrade and brother, Steven Biko, who was foully murdered only a few weeks ago by the security forces of the Vorster regime. The death of comrade Biko should serve as a grim reminder to all those involved in the fight against apartheid and racial injustice that the struggle is still at a critical stage and that the enemy will continue to be more and more ruthless as our struggle achieves success. To Steven Biko's family and comrades we offer our sincerest condolences in the hope that his death will not be in vain, for victory will surely crown their relentless efforts.
106.	I cannot end my remarks on Africa without touching briefly on the unfortunate war which has been raging with growing ferocity in the Horn of Africa. Attempts by the OAU to settle the conflict through peaceful negotiations proceed with determination. But my delegation regrets that success has not attended the efforts of the OAU. It is an accepted historical fact that the present African frontiers were drawn by the colonial Powers, almost a century ago, with scant regard for ethnic and other relevant considerations. African frontiers have always, therefore, constituted potential sources of conflicts between one country and another. It was in order to bury for ever such inherent dangers that the founding fathers of the OAU in their wisdom adopted, as an essential element in the Charter of their organization, the principle of the inviolability of frontiers, by which the boundaries inherited from colonialism were to be accepted without question by the successor States. For it should be fairly obvious that, if one were to proceed to a general modification of African frontiers in response to the dictates of ethnicity and other reasons, there would be no end to friction between African countries. It is our hope, therefore, that all the parties involved in the present conflict will cease their fire and talk, so that the scant resources of the area can be channelled to the economic and social advantage of their peoples.
107.	Furthermore, we Africans in particular should realize that the situation existing in the Horn of Africa has unfortunately created a fertile ground for super-Power rivalry in that region. It is, however, the African countries concerned who, in the final analysis, will have to pay the price for such rivalry. It is therefore vitally important for the peaceful development of our continent that the two super-Powers, which have agreed to observe the principle of detente in their mutual relations and with regard to questions of European co-operation and security, should not depart from that principle when the issue relates to Africa. For, to be valid, a principle should lend itself to general application in comparable circumstances. What is good for Europe's peace is also good for the peace and stability of Africa.
108.	As we look around us, in Africa, Europe, the Middle East and Asia, we see tension and conflict engulfing mankind and threatening to negate the principles upon which our Charter stands. Month after month, and year after year, global peace and security have proved illusory and we, especially in the third world, have become helpless witnesses to a world severely divided by ideologies and rendered unsafe by the stockpiling of the most destructive and efficient nuclear weapons. It is in such an uncertain world that Ghana, true to the tenets of its foreign policy, has placed implicit faith in detente.
109.	Admittedly, there has been a thawing in the cold war in Europe and the major Powers are no longer plagued by the siege complex that characterized the 1950s and 1960s. However, the arms race continues, and the competition to gain international influence, particularly in Africa, is keen. Our territories have thus become the jousting ground for power and ideological conflict, in the mistaken belief that the third world desperately needs the political patronage of one or the other of the two major ideologies to survive. Nothing can be further from the truth. Africa today has only one wish and that is to be left alone to develop its economic and social potential.
110.	For these reasons, we have a deep commitment to detente not only in Europe but throughout the world. It must be understood, therefore, that what the world needs now is not ideological bickering and neo-colonialist influence but the development of responsible relationships between nations, which alone can guarantee us all security from conflict and catastrophe. We again call on the major Powers to continue relentlessly to pursue detente so we can all live in a world that is free from fear and motivated only by the will to provide the best for mankind in an atmosphere of peace and harmony.
111.	Another area of crucial importance to peace and stability in the world is the Middle East. It is true that the situation in that region has seen some improvement, especially since the signing and coming into force in 1976 of the second Israeli-Egyptian disengagement agreement. However, within the intervening period there has been the civil war in Lebanon, which proved singularly destructive. In spite of the heavy toll claimed by that unfortunate war, we are encouraged to note the strenuous efforts made to contain the war and to prevent it from engulfing the other countries in the region. The need, however, to move faster towards a permanent peace settlement in the Middle East is perhaps greater today than at any other period in recent times. We in Ghana have always maintained, and still maintain, that the self-determination of the Palestinian people and the withdrawal of Israel from all Arab occupied territories are indispensable conditions to any lasting peace.
112.	The Government of Ghana considers that the United Nations has a sacred responsibility in helping to establish a national home in Palestine for the largely dispersed Palestinians, in the same way as it accepted and endorsed the creation of Israel in 1948. The justice of the intense struggle for freedom in which the Palestinian people have been engaged has been accepted by the international community and due recognition should be taken of this fact in determining the eligibility of the Palestine Liberation Organization to represent the Palestinian people at the proposed Peace Conference on the Middle East to be held in Geneva. The new Israeli regime should therefore take into account the long-term interests of Israel, and not let slip the opportunity for restarting the process towards the achievement of permanent peace.
113.	Before I touch briefly on the current situation in Cyprus, please permit me on behalf of my delegation, to express to the Government and people of Cyprus the shock and pain with which the Government and people of Ghana received the sad news of the death of His Beatitude Archbishop Makarios. It was only last June that we met in London on the occasion of the meeting of the Commonwealth Heads of Government. Archbishop Makarios' clear exposition of the Cyprus problem, as well as other contributions to the success of the summit meeting, was much appreciated by his colleagues. To his successor, Mr. Spyros Kyprianou, who has no doubt inherited a grave political burden, go our best wishes for the happy future of that beautiful but troubled island.
114.	It is a matter of deep regret for my delegation that practically no progress has been made on the Cyprus problem since the thirty-first session. For the Cypriots, each passing day is a painful experience in their present predicament. In various resolutions on the Cyprus issue, both the General Assembly and the Security Council have stressed the importance they attach to the sovereign independence, territorial integrity and non-alignment of Cyprus. The United Nations has also called for the withdrawal of all foreign armed forces from the island and the resumption of the intercommunal talks between the Greek and Turkish Cypriot communities. None of these objectives has been attained in Cyprus, and there is still no encouraging sign that a just solution will be found in the foreseeable future.
115.	Ghana is, in principle, opposed to any invasion of sovereign States and therefore recognizes only one sovereign State of Cyprus. It is in the over-all interest of all parties -that the conflict should be resolved through discussions and negotiations rather than by military confrontation. The Ghana Government would therefore lend its support to efforts tending towards such a solution, including measures decided upon by this Assembly to ease the humanitarian problems created by the war.
116.	If the general political situation in the world is characterized by widespread dissensions and grave injustices, which are largely the result of man's own making, the area of international economic co-operation to which I now wish to turn my attention has not been spared the ravages peculiar to our time. Since the events of October 1973, economic co-operation among States has never been the same. The general recession that occurred essentially in the developed market economies of the world and the unprecedented hardship that was visited upon non-oil- producing developing countries underscored the importance of taking urgent and effective measures to reverse the downward economic trend It was indeed generally conceded that the Bretton Woods system, set up more than 30 years ago, could no longer meet the needs and growing aspirations of poor countries, and could therefore no longer be tolerated without further hardship to those countries. At its sixth special session, the General Assembly addressed itself to the problem inherent in the restructuring of the system and adopted its Declaration and Programme of Action on the Establishment of a New International Economic Order. The General Assembly at the seventh special session, despite the reservations expressed by some States, was able to indicate the steps by which the objectives of the Declaration were to be attained. Three whole years have passed since the adoption of those texts, and the world has hardly been brought any nearer to the actual realization of the goals that we had solemnly set before us.
117.	It therefore appears that the movement towards a basic reform of the international economic system has lost the momentum generated in 1974. On the other hand, the persistent deterioration in the situation of the developing countries, including the terms of international trade, has reached a level that is not far from desperate. There is thus a pressing need to remind ourselves that the objectives of promoting peace and security in the world, to which the United Nations is committed, cannot be achieved without a restructuring of the present international economic system so as to achieve a more rational and equitable set of relationships between the developed and the developing countries. An essential element in this restructuring would be a comprehensive series of commodity agreements to strengthen and stabilize the markets for the principal commodity exports of developing countries. Such agreements should operate to protect agreed minimum prices, in real terms, for those commodities, and should be supported by a substantial improvement in the terms and scope of existing compensatory financing arrangements so as to offset residual fluctuations in real export earnings of individual developing countries. Of crucial importance in this context is the common fund. While the understandings reached at the Paris Conference on International Economic Co-operation have given considerable impetus to the negotiations on this issue, it is the hope of my Government that the forthcoming negotiating conference will move away from the debate on whether or not the fund should be established and come to grips with the question of the character and modalities of the fund.
118.	The restructuring of the international economic framework should also encompass policy changes on the part of the developed countries that would support the process of industrialization and the technological development of the developing countries. These policy reorientations should include adjustment assistance policies, substantial reductions in trade barriers to the manufactured exports of developing countries, and the strengthening of the technological capabilities of the developing countries. Furthermore, the process of restructuring would not be fully effective without a thorough reform of the international monetary system as well as of the rules governing trade flows. There must be a substantial increase in the volume of official development assistance on terms and conditions that are more appropriate than those applied hitherto to the weak economic position of the majority of the developing countries. At the same time, the growing external indebtedness of the developing countries requires more urgent attention than ever before. Finally, the efforts of the individual developing countries to pursue this economic development on the basis of self-reliance-a concept to which my Government attaches great importance-would be very greatly strengthened by ever closer economic co-operation among ourselves. We, the developing countries, cannot afford to neglect this type of cooperation if we are fully to exploit the complementarities of our various economies and, above all, if we are to enlarge our collective countervailing power in our negotiations and economic relations with the developed countries.
119.	Another area where the need for reform has become urgent is constituted by the regime regulating the use of the sea. New problems arising from the technological and economic developments over the last decade have increased the need for a comprehensive international agreement concerning the question of jurisdiction related to the sea and the sea-bed. Ghana has participated actively in the Third United Nations Conference on the Law of the Sea since 1973. Our support for the convening of the Conference was due partly to the fact that previous conferences on the law of the sea left unresolved some main issues, like the limits of territorial waters, while other important issues were either left open or not even considered. More disturbing is the fact that the conventions that resulted from the United Nations Conference on the Law of the Sea, held in Geneva in 1958 has not, to any extent, been subscribed to by the many developing countries that achieved independence subsequent to the conclusion of that Conference.
120.0. These are but a few of the considerations that led many of us to support the continuation of the negotiations notwithstanding the heavy financial burden incurred by many countries, especially developing ones, in servicing the Conference. The sixth session of the Conference ended barely three months ago here in New York. Its principal result is the agreement, to bring together in one document the draft articles relating to the entire range of subjects before the Conference. The text shows that significant progress has been made on vital issues relating to international security, navigation, pollution, the transfer of technology, scientific research and the setting up of an international regime for the conduct of sea-bed mining. In spite of certain reservations here and there, the composite text embodies the principal elements of the future convention on the law of the sea.
121.	My delegation hopes that the necessary political will to bring the Conference to a successful conclusion will not fail to assert itself.
122.	It is the sincere belief of my delegation that this year's session of the General Assembly will witness substantial progress in man's continued search for greater justice, freedom and equality. The United Nations was created in order to help to achieve these objectives and to promote peace and solidarity among nations. The difficult problems confronting the international community are the problems of southern Africa and the Middle East-and the efforts to install a new economic order are among the most serious challenges of our time. Their solution will not be easy. But whether the United Nations can continue to justify the trust and confidence that millions of people have placed in the world body will depend largely on the collective and sincere contribution of Member States and the fervour with which they are prepared to carry out their obligations under the Charter. The Ghana delegation will not be found wanting in this regard.
 

